Citation Nr: 1519323	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  14-34 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel
INTRODUCTION

The Veteran served on active duty from November 1948 to November 1951 and from February 1952 to September 1957.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO). 

This appeal has been advanced on the Board's docket.  38 C.F.R. § 20.900(c) (2014).  


FINDING OF FACT

The Veteran's current tinnitus cannot be reasonably disassociated with his active duty service.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue of entitlement to service connection for tinnitus.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2014).  This is so because the Board is taking action favorable to the Veteran by granting such claim.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992). 

Service connection may be established for disability resulting from personal injury or disease incurred in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran contends that his current tinnitus began in 1950 during active service; specifically, he asserts that he was exposed to acoustic trauma while serving in Korea coincident to his duties as an infantryman and combat engineer.  He further reported that he experienced intermittent ringing in his ears since such service.  

The Veteran's service treatment records are unavailable for review.  In a June 2013 letter, the RO informed the Veteran that these records were unavailable because they were destroyed in a fire at the National Archives and Records Administration on July 12, 1973.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Nevertheless, the RO was able to obtain the Veteran's report of separation, Form DD 214.  In this regard, the Veteran's Form DD 214 shows a military occupational specialty of weapons infantry in the United States Army.  

Post-service records include the report of an August 2013 VA audiometric examination.  The Veteran reported that he experienced recurrent tinnitus.
Upon review of the claims file, the examiner diagnosed tinnitus.  The examiner stated that the current tinnitus was "less likely than not" caused by the Veteran's military noise exposure.  In providing this opinion, the examiner in significant part, relied on the lack of evidence in the claims file documenting inservice and post-service treatment for tinnitus.  

During a March 2015 hearing before the Board, the Veteran asserted that he experienced ringing in his ears since serving in Korea.  Specifically, he stated that prior to returning to Japan, while in Korea, he as well as other servicemen blew up roads in an effort to leave the area safely without being followed.  The Veteran further asserted that he experienced numbness in his ears thereafter, as well as ringing.    

The Board finds the August 2013 VA examination inadequate for adjudication purposes.  In this regard, the examiner failed to acknowledge the lay assertions of record regarding the Veteran's in-service noise exposure and ringing in his ears since that time.  Such statements are competent evidence regarding his in-service noise exposure and observable symptoms that he experienced ever since military service.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Charles v. Principi, 16 Vet. App. 370 (2002).  

In sum, the Board finds that the Veteran's history of noise exposure in service is consistent with serving as an infantryman and combat engineer in Korea, and is competent and credible evidence.  See Id.  Further, tinnitus is subjective, which lay evidence is competent to describe, to include the time of onset.  See Charles, 16 Vet. App. at 374.  In addition, the Veteran has presented written statements and testified before the Board regarding his in-service incurrence of noise exposure and tinnitus, and there is evidence of recurrent ringing in the Veteran's ears, as shown during the aforementioned VA examination.  

Accordingly, service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is granted. 



REMAND

Additional development is required before the remaining claim of entitlement to service connection for left ear hearing loss is decided.  Specifically, an addendum VA opinion is necessary for the reasons discussed below.  In addition, the Veteran's private treatment records must be obtained.  

The Veteran has a current diagnosis of left ear sensorineural hearing loss.  The Board finds that the Veteran's history of noise exposure in service is consistent with serving as an infantryman and combat engineer in Korea, and is competent and credible evidence.  See Layno, 6 Vet. App. at 469-70 (1994).  Service connection, herein, was established for tinnitus on the basis of in-service noise exposure.  

The Veteran underwent a VA examination in August 2013.  The Board, however, finds the opinion inadequate for adjudication purposes.  In particular, the examiner found that the Veteran's current left ear hearing loss was not due to in-service noise exposure because the Veteran reported that his hearing loss began several years subsequent to discharge from active service.  

The requirements for service connection for hearing loss need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  38 C.F.R. § 3.385.  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Accordingly, another medical opinion is necessary.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

]Finally, during the aforementioned March 2015 hearing before the Board, the Veteran asserted that he received treatment for his left ear from his private physician at the Pulaski Medical Center, approximately a year and a half ago.  Such records have not been obtained and associated with the record.  Thus, on remand the private treatment records identified by the Veteran must be obtained and associated with the record.  38 C.F.R. § 3.159 (c)(1).  
   
Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim for entitlement to service connection for left ear hearing loss.  All attempts to secure this evidence must be documented in the claims file by the RO.  Regardless of his response, the RO must attempt to obtain the Veteran's private treatment records from the Pulaski Medical Center located in Roanoke, Virginia from March 2013 to the present.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The claims file and all electronic records must be made available to the August 2013 VA examiner, and the examiner must specify in the examination report that these records have been reviewed.  If the examiner who conducted the August 2013 examination is unavailable, an appropriate VA examiner must be directed to provide the supplemental finding to the August 2013 VA examination.  If the VA examiner determines another examination is necessary to provide the finding, an examination must be scheduled.  

Following a review of the service and post-service medical records, the Veteran's military occupational specialty, and with consideration of the Veteran's statements and his history of inservice noise exposure, the examiner must state whether any degree of the Veteran's current left ear hearing loss is related to his military service, to include exposure to acoustic trauma.  A complete rationale for all opinions must be provided.  The RO must remind the examiner that, although hearing loss may not be shown in service or at separation from service, service connection can still be established if the medical evidence shows that it is actually due to incidents during service.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed. 

3.  The medical report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures. 

4.  After completing the above actions, the RO must readjudicate the Veteran's claim, taking into consideration any and all evidence that has been added to the record since its last adjudicative action.  If the benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


